Citation Nr: 0600898	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  97-16 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, claimed as anxiety reaction with 
emotional instability and history of hypochondria reaction, 
and if so, whether the claims may be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel
INTRODUCTION

The veteran served on active military duty from February 1950 
to September 1953.  

The matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  Upon appeal, 
the Board denied the appealed claims by a November 2000 
decision.  However, the case was appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2001, the Court vacated the Board's November 2000 decision, 
and the case was returned to the Board for development.  

The Board remanded the case in September 2003.  The case now 
returns to the Board for further review.  The Board notes 
that a claim of entitlement to service connection for 
arthritis had also been the subject of appeal, including the 
subject of Board remand in September 2003.  However, by a 
November 2004 rating action the RO granted service connection 
for arthritis of the cervical and lumbosacral spine, and 
arthritis of the left and right knees.  (Service connection 
was also granted for instability of the left and right knees, 
and arthralgia of the left and right ankles.)  As these parts 
were the focus of the claim for entitlement to service 
connection for arthritis, that claim on appeal has been 
satisfied in full.  

The veteran testified before the undersigned at a hearing 
conducted at the RO (a Travel Board hearing) in July 2000.  A 
transcript of that hearing is contained in the claims folder.  

By this decision the claim of entitlement to service 
connection for an acquired psychiatric disorder, not claimed 
as PTSD, is reopened.  Appellant has recently filed a claim 
seeking service connection for PTSD.  As this is an acquired 
psychiatric disorder, consideration would be appropriate as 
part of the reopened claim.  As discussed below, in detail, 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as anxiety reaction 
with emotional instability and history of hypochondria 
reaction, or as PTSD, as a merits-based adjudication, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By an April 1990 Board decision service connection for an 
acquired psychiatric disorder was denied.  Nothing in the 
record indicates the veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
That was the last final denial of this claim on any basis.

2.  A final denial has not addressed a claim of entitlement 
to service connection for PTSD.  

3.  Evidence received since the April 1990 Board decision 
bears directly and substantially upon the specific matters 
under consideration, is not cumulative or redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for an acquired psychiatric disorder, claimed as 
anxiety reaction with emotional instability and history of 
hypochondria reaction.


CONCLUSION OF LAW

New and material evidence having been submitted since the 
Board's April 1990 decision denying entitlement to service 
connection for an acquired psychiatric disorder, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as anxiety reaction with emotional 
instability and history of hypochondria reaction is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

In this case, the only issue here adjudicated is whether new 
and material evidence is presented sufficient to reopen a 
claim for an acquired psychiatric disorder, as classified on 
the title page.  As indicated in the Introduction, the Board 
has, by this decision, determined that new and material 
evidence has been received regarding the claim of entitlement 
to service connection for an acquired psychiatric disorder, 
but that additional development is necessary regarding the 
underlying service connection claim.  Thus, the Board 
concludes that no further discussion of the VCAA is required 
with respect to this issue, since the reopening of the claim 
is a full grant of the benefit to that extent, and the Board 
here does not further adjudicate the claim.  The VCAA will be 
addressed further if and/or when that claim on the merits is 
adjudicated by the Board following remand.  

Whether the Veteran has Presented New and Material Evidence 
to Reopen a Claim for Service Connection for an Acquired 
Psychiatric Disorder

When a claim is disallowed by final rating action or by the 
Board of Veterans' Appeals, it may not thereafter be reopened 
and allowed, and no claim based upon the same factual basis 
shall be considered. 38 U.S.C.A. §§ 7104(b), 7105 (West 
2002).  However, when a claimant requests that a claim be 
reopened after a final decision and submits evidence in 
support thereof, a determination as to whether such evidence 
is new and material must be made.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1105 (2005).

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The pertinent regulation 
provides that new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  The claim under consideration was raised 
prior to August 2001.  As such, the cited regulation is for 
application given the facts of this case.

Current case law provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2005).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, an April 1990 Board decision was the last prior 
final decision addressing the claim of entitlement to service 
connection for an acquired psychiatric disorder.  Nothing in 
the record indicates the veteran appealed this decision to 
the Court.  PTSD was not then claimed, and applicable VA law 
specifically pertaining to PTSD claims was not then 
considered.  Hence, the PTSD basis of claim need not be 
reopened, because there was no prior final denial of the 
claim on that basis.  The Board here addresses, with respect 
to reopening the psychiatric disorder claim, those bases of 
claim other than as related to PTSD.  

The veteran's service medical records contain numerous 
records documenting the veteran's complaints of pain in 
multiple parts of the body including the hands, knees, 
beneath the sternum, and in the shoulders, chest, wrists, and 
back, with onset of these pains reportedly in or about 
February 1950, following entry into service.  The veteran was 
then referred for orthopedic consultation, and x-rays were 
obtained in June 1950, with negative findings.  Upon service 
medical practitioners' failure to confirm diagnoses of 
physical disease or disorder causative of these pains, the 
veteran was assessed in service as suffering from 
hypochondriasis and a somatic disorder.  

In a December 1950 service record the veteran was treated 
following his falling when going into a shower.  He sustained 
an injury including skull fracture, a bloody left ear drum, 
and middle ear deafness.  Upon treatment evaluation, he was 
noted to have marked immaturity and to be emotionally 
unstable.  

A service medical examiner assessed the veteran to have a 
neurotic personality or to be a "neurotic individual," in 
an undated report some time after the veteran's service in 
Korea in 1952,  That examiner found the veteran unfit for 
overseas assignment and "any general competitive duty."  
Another examining inservice physician, also in an undated 
assessment, found that the veteran had emotional instability, 
but considered the condition temporary.  

The veteran's service separation examination in September 
1953 listed the veteran as being psychiatrically normal.  
Notations on the examination report, however, reveal that the 
veteran complained of shortness of breath and pounding heart 
occurring at least twice weekly for the past two years, with 
these symptoms more pronounced when at rest.  The veteran 
reported that he had been quite nervous, apparently of late, 
and had been drinking heavily.  He was noted to have lost 
twenty pounds in the last month.  A history was noted of the 
veteran's skull fracture in 1950 with two weeks of 
hospitalization and normal recovery.  

At a September 1961 VA treatment for complaints of pain in 
all joints, the veteran reported that he had shortness of 
breath and palpitations associated with flare-ups of his 
joint pain.  One physician's diagnosis was primary 
fibrositis.  The veteran was seen for a psychiatric 
consultation to address a possible psychiatric component.  At 
that consultation, the veteran's history of multiple joint 
pain was noted, but the veteran then also reported that the 
condition was frequently brought on by nervousness, and that 
conversely his pain symptoms frequently made him nervous.  
Upon that psychiatric evaluation, the veteran was moderately 
anxious, with intelligence in the upper range of normal, with 
no evidence of psychosis.  The consulting examiner assessed 
that the veteran was compulsive, and had drive and 
determination.  That examiner concluded that a psychiatric 
diagnosis was not appropriate.  The examiner nonetheless 
assessed that short-term intensive psychotherapy might be 
beneficial, as well as possibly a tranquilizer such as 
Librium.  While the veteran was to be offered treatment, it 
is noted that his personality would likely result in his 
rejecting any treatment.

Other records on file reveal that a hospitalization in 
September and October 1961 resulted in a diagnosis of primary 
fibrositis, without other psychiatric findings.

For five days from January to February of 1979 the veteran 
underwent VA hospitalization for Librium detoxification for 
assessed Librium abuse.  The hospitalization record notes a 
history of  the veteran first being prescribed Librium in 
1960 or 1961 for nervousness, with Librium use thereafter up 
to the 1979 hospitalization.  Upon that hospitalization he 
was also referred for an alcohol treatment program.  The 
veteran departed from the treatment program prematurely after 
only five days, leaving the hospital against medical advice 
due to his wife's illness at that time.  The veteran was 
thereafter hospitalized over a further period of nine days in 
February 1979, again for Librium abuse, though he was noted 
to not need formal detoxification at that time.

At a March 1999 VA treatment, the veteran reported having 
difficulties including uncontrolled anger approximately twice 
per month, impatience with himself, and difficulty sleeping 
after becoming upset.  He also reported worry about his 
health as associated with multiple joint conditions, and 
difficulty concentrating.  Short-term memory was noted to be 
poor, with a history of difficulty remembering names 
beginning approximately six years prior.  He also reported 
feeling disoriented for the first 45 to 50 minutes in the 
morning, and losing his train of thought.  He complained of 
frequent headaches which he reported produced "deep pain," 
and for which he took Motrin and Librium, and slept.  The 
veteran reported that work included electrical maintenance 
for fifteen and a half years, and work as a union official.  
Current hobbies included walking, hiking, and watching sports 
on television.  He reportedly slept well at night taking 
Elavil, with seldom nightmares and no frequent awakenings.  
However, he did report having flashbacks of being in rice 
paddies in Korea and hiding from the Chinese.  No psychiatric 
disorders were assessed, but based on the evaluation, it was 
requested that the veteran take a PTSD psychological test.  

Upon follow up VA treatment in March 1999, the treating 
psychologist noted test results including from the MMPI-2.  
The veteran described anxiety symptoms such as sleep 
disturbance and becoming nervous for little reason.  He 
reported that he would not be able to sleep without Elavil, 
and that he took Librium during the day to deal with anxiety.  
The examiner found that the veteran did not display PTSD 
symptoms and did not demonstrate depression, with range of 
affect intact.  The examiner assessed some anxiety and a high 
degree of somatic preoccupation.

At a further treatment evaluation in April 1999, the veteran 
was noted to have a lot of anger directed at VA and at the 
medical field generally.  He complained of anxiety and 
nervousness for which he reported that he sometimes needed 
Librium.  He was noted to have quit working at the age of 58 
due to physical symptoms.  Current problems included being 
tense and nervous.  He reported that Elavil was quite helpful 
for his sleep.  He was noted to sleep and eat well and have 
interests.  He displayed significant concern with his back 
problems.  The treating psychiatrist assessed situational 
stress and anxiety and possible mild depression, and assigned 
axis I diagnoses of anxiety, mild depression, and chronic 
pain.  

A VA examination of the veteran's joints in August 2002 was 
informed by a review of the claims folder.  The examiner 
noted the veteran's multiple complaints of joint pains in 
service medical records, his self-provided history of 
multiple joint pains on an ongoing basis since service, and 
multiple post-service treatment records for joint pains.  The 
examiner concluded that it was at least as likely as not that 
the veteran's arthritis of multiple joints had its origin in 
the veteran's period of service.  

For a VA psychiatric evaluation in September 2002, the 
veteran's claims folder was reviewed.  The veteran was noted 
to have been a mess supervisor in the Air Force, with a year 
of duty in Korea.  He reported that his duties had including 
serving food in the war zone.  He alleged being exposed to 
combat-related casualties while in Korea during the Korean 
war, including seeing people killed, bleeding, and wounded.  
The veteran also emphasized that while in service he was 
always hurting due to multiple joint pains and nobody 
believed him, with physicians finding nothing wrong to 
explain his complaints.  The veteran complained of PTSD-
related symptoms associated with witnessing people killed, 
bleeding, and wounded while he was stationed in Korea.  These 
symptoms included nightmares and flashbacks of the Korean 
incidents, and waking up in cold sweats and then not being 
able to function.  He also reported trying to avoid talking 
about his experiences in Korea, and avoiding war movies.  The 
examiner noted that the veteran had past diagnoses of 
somatization disorder, anxiety, and depression.  The examiner 
also noted that the veteran had seen a psychiatrist six or 
seven years ago, with current medication including Trazodone.  
The examiner diagnosed moderate PTSD, and deferred an axis II 
diagnosis.  In a November 2002 addendum, the VA examiner 
clarified that the PTSD diagnosis was based on stressors in 
service consisting of witnessing people being killed, 
bleeding, or wounded in the Korean conflict.   

By a November 2004 rating action, the RO granted service 
connection for arthritis of the cervical and lumbar spine, 
and of both knees, substantially based on the opinion of the 
August 2002 VA examiner.  

The above-detailed VA treatment records from 1999, and the VA 
psychiatric examination report from September 2002 (with 
November 2002 addendum) were necessarily not of record at the 
time of the last prior final denial in April 1990 of the 
claim for service connection for an acquired psychiatric 
disorder.  Additionally, at the time of that April 1990 Board 
denial service connection was not in effect for arthritis of 
the lumbar and cervical spine and both knees, and a medical 
opinion was not of record to the effect that arthritis of 
those joints developed in service.  These new pieces of 
evidence, and newly service-connected conditions, present the 
new and material evidence that is not cumulative and 
redundant and not previously on file.  Hence, this new 
evidence is so significant that the claim of entitlement to 
service connection for an acquired psychiatric disorder must 
be considered again on the merits.  Accordingly, the claim is 
reopened.  38 C.F.R. § 3.156(a).  


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder is reopened.  The appeal is 
allowed to this extent.


REMAND

A careful review of the claims folder reveals that the 
medical record does not present a medical assessment of 
psychiatric disorder due to or aggravated by his service 
connection arthritis of multiple joints, even though both an 
anxiety disorder and somatic preoccupation have been 
assessed.  While the veteran presented multiple complaints in 
service related to joint pains, and while these were 
ultimately a basis for the grant of service connection for 
arthritis of multiple joints, there is no medical opinion 
assessing that circumstances in service inclusive of his 
arthritis in service caused or contributed to a psychiatric 
disorder.  Thus, the service and post-service medical record 
and the veteran's complaints of a psychiatric disorder 
related to his arthritis, taken together, present a need for 
further VA examination, for opinions addressing whether in-
service or post-service multiple joint pain associated with 
his service-connected arthritis, and associated somatic 
preoccupation, have resulted in any causal link between 
service or a service-connected arthritis and a current 
psychiatric disorder, either on the basis of causation or 
aggravation.  38 C.F.R. §§ 3.303, 3.310 (2005).  

As the claim for an acquired psychiatric is reopened, there 
is also consideration that should be given to the claim for 
PTSD.  Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, and credible 
supporting evidence that the claimed in- service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (2005); 
Cohen v. Brown, 10 Vet. App 128 (1997).

In this case, initial development has been undertaken on this 
issue.  It was considered in a supplemental statement of the 
case, although there has been no formal rating and notice of 
disagreement.  Appropriate steps should be undertaken so that 
this issue may be considered as part of the current reopened 
claim, if appellant so desires.

If evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304 (f) (2005).  If a claimed 
stressor is not combat related, the veteran's lay testimony 
regarding inservice stressors is insufficient to establish 
the occurrence of the stressor, and it must be corroborated 
by credible supporting evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163 (1996).  

While the VA examiner in September 2002 (with addendum in 
November 2002) diagnosed PTSD due to inservice stressors, 
those stressors were limited to witnessing persons killed, 
bleeding, and wounded in Korea.  Those generalized stressors 
(absent names, places, and dates that may be confirmed) are 
inherently unverifiable.  The veteran was noted to be in the 
food service of the Air Force in Korea, and there is no 
corroboration of the veteran having been exposed to combat or 
his alleged combat-related stressors.  

The RO had requested the veteran's service personnel records, 
in furtherance of the veteran's PTSD claim.  However, a 
National Personnel Records Center (NPRC) reply in January 
2005 informed that those records were fire related and could 
not be recovered.  The veteran has claimed that his service 
personnel records have been lost or destroyed by fire.  When 
a veteran's records have been destroyed, the VA has an 
obligation to search for alternative records which support 
the veteran's case.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Moreover, VA regulations provide that service connection may 
be shown through other evidence.  Smith v. Derwinski, 2 Vet. 
App. 147 (1992); 38 C.F.R. § 3.303(a) (2005).  This evidence 
may be private medical records showing treatment of the 
claimed disability, fellow service personnel statements, 
personal testimony, etcetera.  The evidence may also be 
statements provided by accredited military experts.  
Accordingly, upon remand, the veteran should be asked to 
inform of any specific stressors he experienced that may be 
verifiable, and to provide any corroboration of those 
stressors that may be available to him.  

The veteran has also indicated that he was granted Social 
Security disability benefits.  The Court has held that where 
a veteran is in receipt of Social Security disability 
benefits, the medical records underlying that award are 
relevant to issues such as those on appeal here.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  As such, these medical records must be 
obtained for association with the claims folder.  

Accordingly, the case is remanded for the following:  

1.  The veteran should be asked to 
provide details as to any specific, 
verifiable stressor incidents in service 
causative of his claimed PTSD.  He 
should be asked to provide, at a 
maximum, a 2-month date range for each 
alleged incident, his unit of assignment 
at the time of the incident, units 
involved in the incident, the location 
of the incident, any deaths or injuries 
of fellow soldiers during the incident 
and the names, ranks, and units of 
assignment of those dead or injured, as 
well as any other details that may be 
corroborated.  The veteran should be 
informed that without corroboration of 
an alleged incident and corroboration of 
his presence or involvement in the 
incident, the incident may not serve to 
support his claim for PTSD.  He should 
be informed that without providing, 
maximally, a 2-month date range for an 
alleged incident and without providing 
information as to his unit at the time, 
the location, and details as to the 
incident alleged, corroboration cannot 
be obtained.  He should be informed that 
for his PTSD claim to be granted, a 
diagnosis must be based on an 
independently verified in-service 
stressor.  

2.  Thereafter, an enumeration of all 
the veteran's alleged inservice 
stressors which are possibly verifiable, 
together with a summary of details 
provided of these stressors, should be 
compiled by the RO.  The RO should 
provide this compilation in a query 
letter to the USASCRUR, and any other 
plausible indicated source, for any 
information that might corroborate the 
claimant's alleged stressors.  Any 
responses received should be associated 
with the claims folders.

3.  After completion of the foregoing, 
the RO must make a finding of any 
independently verified in-service 
stressors.  

4.  The RO should also obtain and 
associate with the claims file any 
Social Security disability 
determination(s) and the medical records 
underlying the determination(s). 

5.  After completion of all of the above 
instructions, a VA psychiatric 
examination for compensation purposes 
should be afforded the veteran, to 
address whether a diagnosis of PTSD, due 
to verified in-service stressor(s), may 
be made, and to address whether any 
other acquired psychiatric disorder is 
present and is causally related to 
service or a service-connected disorder, 
or is aggravated thereby.  All necessary 
tests should be conducted.  The claims 
folders must be made available to the 
examiner for review in association with 
the examination.  Any necessary, non-
invasive tests should be conducted.  The 
examiner should then address the 
following:  (A complete rationale must 
be provided for any opinion offered.)

A)  What are the veteran's 
current psychiatric disorders?

B)  If an in-service stressor 
has been independently verified 
and PTSD is present, then is it 
at least as likely as not that 
PTSD is due to an independently 
verified in-service stressor?  

C)  For any acquired 
psychiatric disorder present, 
is it at least as likely as not 
that the disorder developed in 
service or is otherwise 
causally related to service?  
Otherwise, is it at least as 
likely as not that the disorder 
was caused by a service-
connected disorder, or was 
aggravated (permanently 
increased in severity) by a 
service-connected disorder?  
(The veteran is service-
connected for arthritis of the 
lumbar and cervical spine 
(rated 20 and 10 percent 
disabling, respectively), 
arthritis of the left and right 
knees (each rated 10 percent 
disabling), instability of the 
left and right knees (each 
rated 10 percent disabling), 
arthralgia of the left and 
right ankles (each rated 10 
percent disabling), residuals 
of fracture of the left temple 
(rated noncompensable), 
tonsillectomy (rated 
noncompensable), and left ear 
hearing loss (rated 
noncompensable).)   

6.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claim.  If the determination remains 
to any extent adverse to the 
claimant, he and his representative 
must be provided a supplemental 
statement of the case which includes 
a summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  They should then 
be afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the claimant has been 
provided complete notice of what VA 
will do and what the claimant must 
do, pursuant to  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


